DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remark, filed 1/18/2022, with respect to 35 U.S.C. 103 rejection have been fully considered and are persuasive.  The 35 U.S.C. 103 rejection of claims 1-20 has been withdrawn. 

Allowable Subject Matter

Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art fails to teach or to fairly suggest performing Q1 energy detections respectively in Q1 time sub-pools on a first frequency sub-band, the energy detections are energy detections for LBT; HARQ feedback(s) other than the first HARQ feedback among the K1 HARQ feedbacks is(are) used for determining the Q1 time sub-pools, both the K1 and the Q1 are positive integers greater than 1 in conjunction with other limitations in independent claims 1 and 11.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Zhang et al. (US Pub. No. 2018/0132198) discloses LBT procedure in which a wireless node adjusts a backoff window based on energy detected on ACK/NACK.
Cheng et al. (US Pub. No. 2021/0289488) discloses clear to send signaling transmission period.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TITO Q PHAM whose telephone number is (571)272-4122. The examiner can normally be reached Monday-Friday: 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/TITO Q PHAM/Examiner, Art Unit 2466                                                                                                                                                                                                        
/CHRISTOPHER M CRUTCHFIELD/Primary Examiner, Art Unit 2466